i          i      i                                                                     i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-10-00132-CR

                                            Mario CACERAS,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2000-CR-4291
                             Honorable Mary D. Román, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 3, 2010

DISMISSED FOR LACK OF JURISDICTION

           Appellant filed a notice of appeal seeking to appeal the trial court’s order denying his motion

for a judgment nunc pro tunc to correct a jail time credit issue. The denial of a motion for a

judgment nunc pro tunc is not an appealable order. See Castor v. State, 205 S.W.3d 666, 667 (Tex.

App.—Waco 2006, no pet.); see also Dooley v. State, No. 05-08-01465, 2009 WL 81917, at *1 (Tex.

App.—Dallas Jan. 14, 2009, pet. ref’d) (not designated for publication). The proper remedy to

obtain review of the denial of a motion for judgment nunc pro tunc is by petition for writ of
                                                                             04-10-00132-CR

mandamus. Dooley, 2009 WL 81917, at *1; Castor, 205 S.W.3d at 667. Accordingly, this appeal

is dismissed for lack of jurisdiction.

                                                  PER CURIAM

DO NOT PUBLISH




                                            -2-